EXHIBIT 10.3
 
FIRST AMENDMENT TO SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO SECURITY AGREEMENT (this “Amendment”) is executed by
DEEP DOWN, INC., a Nevada corporation (“Parent”), ELECTROWAVE USA, INC., a
Nevada corporation (“Electrowave”), FLOTATION TECHNOLOGIES, INC., a Maine
corporation (“Flotech”), MAKO TECHNOLOGIES, LLC, a Nevada limited liability
company (“Mako”), and DEEP DOWN INC., a Delaware corporation (“DD Delaware,” and
together with Parent, Electrowave, Flotech, and Mako, collectively, “Debtor”),
for the benefit of WHITNEY NATIONAL BANK, a national banking association
(“Secured Party”).  Capitalized terms used but not defined in this Amendment
have the meanings given them in the Security Agreement (defined below).
 
RECITALS
 
A.           Parent, as borrower (in such capacity, “Borrower”), and Secured
Party, as lender, have entered into that certain Credit Agreement dated as of
November 11, 2008 (as amended by that certain First Amendment to Credit
Agreement dated as of the date hereof, the “Credit Agreement”).
 
B.           To further secure the obligations of Borrower under the Credit
Agreement, Electrowave, Flotech, Mako, and DD Delaware executed that certain
Guaranty dated as of November 11, 2008 (as amended, restated, or supplemented,
the “Guaranty”) for the benefit of Secured Party, together with certain other
Loan Documents.
 
C.           To further secure their respective obligations under the Credit
Agreement and Guaranty, each Debtor executed that certain Security Agreement
dated as of November 11, 2008 (the “Security Agreement”).
 
D.           Debtors and Secured Party have agreed to amend the Security
Agreement, subject to the terms and conditions of this Amendment.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
1.             Amendments to Security Agreement.
 
(a)           Section 3 of the Security Agreement is deleted in its entirety and
is replaced with the following:
 
“3.           Security Interest.  To secure the prompt, unconditional, and
complete payment and performance of the Obligation when due, Debtor hereby
pledges and assigns to Secured Party, and grants to Secured Party a continuing
security interest in all of its right, title and interest in, to, and under the
following, wherever located and whether now owned or hereafter acquired or
created by Debtor (collectively, the “Collateral”): all personal and fixture
property of every kind and nature including, without limitation, all goods
(including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts, accounts receivable, chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
commercial tort claims, securities and all other investment property, supporting
obligations, any other contract rights or rights to the payment of money,
insurance claims and proceeds, all software, fixtures, vehicles (whether or not
subject to a certificate of title statute), leasehold improvements, all general
intangibles (including all payment intangibles and trademarks and patents), and
all remote operated vehicles, including the remote operated vehicle purchased by
Borrower using proceeds of the Term Facility under the Credit Agreement.”
 
 
1

--------------------------------------------------------------------------------

 
 
2. Representations and Warranties.  Each Debtor represents and warrants to
Secured Party that (a) it possesses all requisite power and authority to
execute, deliver and comply with the terms of this Amendment, (b) this Amendment
has been duly authorized and approved by all requisite corporate action on the
part of Parent, (c) no other consent of any Person (other than Secured Party) is
required for this Amendment to be effective, (d) the execution and delivery of
this Amendment does not violate its organizational documents, (e) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (f) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (g) no Default or Potential Default has
occurred and is continuing.  The representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment.  No
investigation by Secured Party is required for Secured Party to rely on the
representations and warranties in this Amendment.
 
3. Scope of Amendment; Reaffirmation; Release.  All references to the Security
Agreement shall refer to the Security Agreement as amended by this
Amendment.  Except as effected by this Amendment, the Security Agreement is
unchanged and continues in full force and effect.  Each Debtor hereby reaffirms
its obligations under the Loan Documents to which it is a party and agrees that
all Loan Documents to which they are a party remain in full force and effect and
continue to be legal, valid, and binding obligations enforceable in accordance
with their terms (as the same are affected by this Amendment).  Each Debtor
hereby releases Secured Party from any liability for actions or omissions in
connection with the Credit Agreement, Security Agreement, and the other Loan
Documents prior to the date of this Amendment.
 
4. Miscellaneous.
 
(a) No Waiver of Defaults.  Except as expressly set out above, this Amendment
does not constitute (i) a waiver of, or a consent to, (A) any provision of the
Credit Agreement, Security Agreement, or any other Loan Document not expressly
referred to in this Amendment, or (B) any present or future violation of, or
default under, any provision of the Loan Documents, or (ii) a waiver of Secured
Party’s right to insist upon future compliance with each term, covenant,
condition and provision of the Loan Documents.
 
(b) Form.  Each agreement, document, instrument or other writing to be furnished
Secured Party under any provision of this Amendment must be in form and
substance satisfactory to Secured Party and its counsel.
 
(c) Headings.  The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, the Security Agreement, or the other Loan
Documents.
 
(d) Costs, Expenses and Attorneys’ Fees.  Each Debtor agrees to pay or reimburse
Secured Party on demand for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Secured Party’s counsel.
 
(e) Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors and
permitted assigns.
 
 
2

--------------------------------------------------------------------------------

 
 
(f) Multiple Counterparts.  This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.  All counterparts must be construed together to constitute one and the
same instrument.  This Amendment may be transmitted and signed by facsimile or
portable document format (PDF).  The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on Debtors and Secured
Party.  Secured Party may also require that any such documents and signatures be
confirmed by a manually-signed original; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile or PDF
document or signature.
 
(g) Governing Law.  This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
 
(h) Entirety.  The Loan Documents (as amended hereby) Represent the Final
Agreement Between Debtors and Secured Party and May Not Be Contradicted by
Evidence of Prior, Contemporaneous, or Subsequent Oral Agreements by the
Parties.  There Are No Unwritten Oral Agreements among the Parties.
 


[Signatures appear on the next page.]
 
 
 
3

--------------------------------------------------------------------------------

 
The Amendment is executed as of December 18, 2008.
 
DEBTORS:
 
DEEP DOWN, INC.,
a Nevada corporation
 
ELECTROWAVE USA, INC.,
a Nevada corporation
 
FLOTATION TECHNOLOGIES, INC.,
a Maine corporation
 
MAKO TECHNOLOGIES, LLC,
a Nevada limited liability company
 
DEEP DOWN INC.,
a Delaware corporation
 
 
By: /s/ Eugene L. Butler
Eugene L. Butler
Chief Financial Officer of each of the foregoing companies
 
 
 
SECURED PARTY:
 
WHITNEY NATIONAL BANK,
a national banking association
 
 
By: /s/ Paul W. Cole        
Paul W. Cole
Vice President
 
 
 
4